UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-03897) Exact name of registrant as specified in charter:	Putnam U.S. Government Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2012 Date of reporting period:	October 1, 2011 — March 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam U.S. Government Income Trust Semiannual report 3 | 31 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio managers 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Consider these risks before investing: Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Credit risk is generally greater for debt not backed by the full faith and credit of the U.S. government. Unlike bonds, bond funds have ongoing fees and expenses. The prices of bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. Message from the Trustees Dear Fellow Shareholder: After a quarter century of trending lower, U.S. Treasury rates have shown some upward movement on signs of an improving economy during the past few months. Greece’s successful debt restructuring and some better-than-expected economic data in the United States have helped to coax investors off the sidelines and back into the markets. While we believe the historic bull market in government debt is likely near its close, fixed-income markets today continue to offer myriad investing opportunities. Investing in fixed-income markets, however, requires particular expertise and the capacity for deep security-level research. We believe Putnam’s veteran fixed-income team is well suited to that task, and offers a long-term track record of uncovering attractive opportunities across all sectors of the bond markets. In other news, please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking opportunities through mortgage-backed securities Home ownership is the most common way to invest in the real estate market, but it is not the only way. It is also possible for individuals to invest in the mortgages used to finance homes and businesses through instruments called mortgage-backed securities (MBS). Since 1984, Putnam U.S. Government Income Trust has invested in some of the highest-quality MBS with the goal of maximizing income. However, investing in MBS carries certain risks. As a result, your fund’s team of experienced analysts uses proprietary models to seek out investment opportunities, while striving to maintain an appropriate amount of risk for the fund. MBS are essentially securities that represent a stake in the principal from, and interest paid on, a collection of mortgages. Most MBS are created when government agencies or government-sponsored entities, including Fannie Mae, Ginnie Mae, and Freddie Mac, buy mortgages from financial institutions, such as banks or credit unions, and package them together by the thousands. These pools of mortgages act as collateral for the MBS that government-sponsored entities sell to different investors, including Putnam U.S. Government IncomeTrust. By seeking opportunities among MBS, your fund’s managers seek higher returns than Treasuries can typically offer, but with less volatility than stocks. Understanding mortgage-related securities MBS (Mortgage-backed securities): MBS are pools of mortgages used as collateral for issuing a security. These securities represent claims on the principal and interest payments made by the borrowers whose loans are in the pool. Fannie Mae (Federal National Mortgage Association) and Freddie Mac (Federal Home Loan Mortgage Corporation): Formerly public companies, Fannie Mae and Freddie Mac were placed under conservatorship by the U.S. government in September 2008 and are now controlled by the Federal Housing Finance Agency. Both companies buy mortgages from primary lenders (savings and loans, commercial banks, credit unions, and housing finance agencies) and develop MBS that may carry an explicit government guarantee on the payment of principal and interest. Ginnie Mae (Government National Mortgage Association): Ginnie Mae is a government-owned corporation established in 1968 whose MBS are backed by the full faith and credit of the U.S. government. CMOs (Collateralized mortgage obligations): CMOs are structured mortgage-backed securities that use pools of MBS, or mortgage loans themselves, as collateral and carve the cash flows into different classes to meet the needs of various investors. 2 3 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. See pages 5 and 10–11 for additional performance information. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, butcumulative. 4 Interview with your fund’s portfolio managers What was the market environment like for your investment strategy during the sixmonths ended March 31, 2012? Michael: The first half of the period was challenging for our investment approach, but the environment improved considerably during the second half. In the first three months, worries about the sovereign debt crisis in Europe and the prospects for it spreading from the periphery of that continent to its core weighed on the market. Additionally, in the government-agency mortgage-backed securities [agency pass-through] market, investors were concerned that further intervention by the federal government could influence refinancing activity in ways that would adversely impact prepayment rates. Because of these concerns, yields on securitized mortgage-backed securities, such as interest-only collateralized mortgage obligations [IO CMOs], widened versus U.S. Treasuries, indicating increased investor caution. The market remained volatile until December, when the European Central Bank introduced its Long-Term Refinancing Operation [LTRO]. LTRO provided much-needed stability to global credit markets by substantially reducing the risk that a major European bank would suddenly fail because it ran out of money. In early 2012, investors increasingly realized that the Obama administration’s Home Affordable Refinance Program, or HARP, wasn’t likely to hamper agency This comparison shows your fund’s performance in the context of broad market indexes for the sixmonths ended 3/31/12. See pages 4 and 10–11 for additional fund performance information. Index descriptions can be found on pages 14–15. 5 pass-throughs and IO CMOs as much as initially feared, and yield spreads for these securities tightened, signaling a reduced level of caution. By way of background, HARP was launched in 2009 to help homeowners who owed more on their mortgages than their homes were worth. The program was modified in November 2011 to allow more borrowers to qualify. Against this backdrop, the fund trailed its benchmark and the average return of its Lipper peer group. What factors hampered the fund’s results versus its benchmark? Daniel: Given the low level of Treasury yields and expectations for modestly improving economic growth, we took a cautious approach toward interest-rate risk by keeping the fund’s duration — a key measure of interest-rate sensitivity — shorter than that of the benchmark. However, this positioning, which can be beneficial when rates are rising, hurt performance as longer-term yields declined during most of the period and the yield curve flattened. Rates moved higher in January, and our short-duration strategy helped performance, but not enough to fully offset its adverse impact for the period as a whole. Which holdings helped the fund’s relative performance? Daniel: Solid security selection among agency pass-throughs contributed the most versus the index. We favored bonds in two categories: lower-coupon pass-throughs and pass-throughs backed by mortgages issued after the HARP cut-off date, both of which carried lower levels of prepayment risk. Allow me to explain. Lower-coupon pass-throughs are backed by loans carrying relatively low interest rates, which have a smaller probability of being refinanced, particularly if rates rise. Our strategy involved combining lower-coupon pass-throughs with IO CMOs to synthetically create a higher-yielding position. Refinancing activity on the mortgage pools underlying the IO CMOs that we held was also low, as bank-lending standards remained fairly tight during the period, boosting the securities’ prices. All told, the fund benefited from the increased total return generated by this lower-coupon-pass-through/IO CMO structure, while holding securities that were largely immune from losing value due to refinancing and resulting prepayment. Allocations are represented as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Holdings and allocations may vary over time. Percentages may not total 100% of net assets because cash may be set aside as collateral for certain securities holdings, such as to-be-announced (TBA) commitments. 6 Agency pass-throughs backed by mortgages issued after the HARP cut-off date were also less prepayment sensitive. When HARP was established, the government stipulated that loans originating before June 2009 would be eligible for the streamlined refinancing process offered under HARP, while mortgages created after this date would not be eligible. As a result, mortgages originating after June 2009 would be more cumbersome to refinance, and the securities created from these mortgage pools would have relatively slow prepayment rates. The 2011 revisions to HARP — dubbed “HARP 2.0” — sought to correct the disparity created by the June 2009 cut-off date by making it easier for borrowers with lower credit ratings and mortgages with relatively high 6% to 6.5% rates to refinance. Our strategy was twofold: invest in pass-throughs issued after June 2009, which were created from mortgages not eligible for HARP treatment, and underweight higher-coupon pass-throughs, where prepayment speeds were likely to be much faster. Since the full effect of HARP 2.0 is yet to be felt throughout the market, the latter part of this strategy aided performance during only the final two months of theperiod. By way of background, the fund holds both agency pass-throughs and to-be-announced commitments to purchase pass-throughs for a fixed price at a future date [TBAs]. Frequently, TBAs are more liquid than regular pass-throughs, and may represent a better value in terms of their total return potential. We prefer to hold cash or high-grade debt in amounts sufficient to meet our TBA commitments. As a result, it may appear that the fund has allocated a substantial portion of the portfolio to cash, while we are simply holding cash to collateralize our TBAs. Credit qualities are shown as a percentage of net assets as of 3/31/12. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. The fund itself has not been rated by an independent rating agency. Percentages may not total 100% of net assets because cash may be set aside as collateral for certain securities holdings, such as to-be-announced (TBA) commitments. Negative numbers represent an offset to this dual treatment of cash and securities. 7 Some readers may not be familiar with the critical role of prepayment risk when investing in mortgage-backed securities [MBS]. Could you provide an explanation? Daniel: Sure. All MBS are subject to prepayment risk, because mortgage holders have the right to prepay their loans without penalty. A homeowner will prepay a mortgage by selling the property, refinancing the mortgage, or otherwise paying off the loan in part or whole. Fast prepayments are generally unwelcome for holders of MBS priced above their $100 par value. That’s because prepayment would result in the loss of the security’s price premium on the prepaid balance. For example, if a security is priced at $105 and, hypothetically speaking, all the borrowers prepay, investors would get back $100 on bonds that had been valued at $105. How did you use derivatives during the period? Michael: We used futures and interest-rate swaps — which allow two parties to exchange one stream of future interest payments for another, based on a specified principal amount — to take tactical positions at various points along the yield curve. In addition, we employed interest-rate swaps and “swaptions” — which give us the option to enter into a swap contract — to hedge the interest-rate risk associated with our mortgage pass-through and IO CMO holdings. What is your outlook for the months ahead? Michael: As Daniel noted, at period-end we believed the full impact of HARP 2.0 was still working its way through the market. However, consistent with our positioning during the period, we plan to maintain the fund’s underweight in the high-coupon part of the agency pass-through market. While the fund’s allocation to mortgage pass-throughs issued by the Government National Mortgage Association [Ginnie Mae] did not have as big an effect on relative performance during the period as some of our other holdings, we are positive about the prospects for Ginnie Maes going forward. Our optimism is based on the fact that refinancing activity on Ginnie Mae-backed mortgages is being restrained by an This chart illustrates the fund’s composition by maturity, showing the percentage of holdings in different maturity ranges and how the composition has changed over the past six months. Holdings and maturity ranges will vary over time. Percentages may not total 100% of net assets because cash may be set aside as collateral for certain securities holdings, such as to-be-announced (TBA) commitments. Negative numbers represent an offset to this dual treatment of cash and securities. 8 increase in mortgage-insurance premiums mandated by the Federal Housing Authority. Consequently, prepayment speeds on Ginnie Mae pass-throughs have slowed, making these securities more attractive on a relative basis, in our view. Lastly, “Operation Twist,” the program launched last September in which the Federal Reserve has been selling short-term bonds and buying longer-term bonds, is scheduled to end this June, which could cause longer-term yields to move higher. With this possibility on the horizon, coupled with the prospect of continued modest economic growth, we plan to maintain the fund’s current short-duration posture and conservative stance toward interest-rate risk. Thank you, Michael and Daniel, for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Michael V. Salm is Co-Head of Fixed Income at Putnam. He has a B.A. from Cornell University. Michael joined Putnam in 1997 and has been in the investment industry since 1989. Portfolio manager Daniel S. Choquette holds a B.A. from Yale University and a B.A. from the Royal Conservatory of Music. A CFA charterholder, he joined Putnam in 2002 and has been in the investment industry since 1997. IN THE NEWS Thirteen years after the 17-member eurozone adopted a single currency, Greece became the first member country to officially default. All three major ratings agencies — Standard & Poor’s, Moody’s Investors Service, and Fitch Ratings — have declared Greece to be in default on its sovereign debt. The majority of private holders of Greek bonds have agreed to exchange their existing bonds for new, longer-dated ones with lower interest rates and substantially lower face values. In addition to the country’s debt restructuring, sellers of credit-default swaps — a form of private insurance against default — have agreed to pay approximately $2.5 billion to settle their contracts. Both the debt restructuring and the credit-default swap settlement were completed without triggering a wave of deleveraging or a liquidity crisis within the European banking sector, thus avoiding the long-feared worst-case scenario for investors. Nonetheless, Europe’s structural imbalances likely will remain with us for some time. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended March 31, 2012, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 3/31/12 Class A Class B Class C Class M Class R Class Y (inception dates) (2/8/84) (4/27/92) (7/26/99) (2/6/95) (1/21/03) (4/11/94) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 7.18% 7.02% 6.32% 6.32% 6.35% 6.35% 6.86% 6.73% 6.88% 7.34% 10 years 73.43 66.43 61.27 61.27 60.12 60.12 69.83 64.32 68.03 77.32 Annual average 5.66 5.23 4.90 4.90 4.82 4.82 5.44 5.09 5.33 5.90 5 years 43.54 37.75 38.56 36.56 37.54 37.54 42.23 37.61 40.72 44.82 Annual average 7.50 6.62 6.74 6.43 6.58 6.58 7.30 6.59 7.07 7.69 3 years 32.20 26.93 29.48 26.48 28.75 28.75 31.66 27.35 30.85 32.95 Annual average 9.75 8.27 8.99 8.15 8.79 8.79 9.60 8.39 9.38 9.96 1 year 4.09 –0.08 3.28 –1.54 3.28 2.32 3.81 0.42 3.79 4.31 6 months 0.52 –3.48 0.16 –4.62 0.15 –0.81 0.39 –2.88 0.40 0.65 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 10 Comparative index returns For periods ended 3/31/12 Barclays Capital GNMA Index Lipper GNMA Funds category average* Annual average (life of fund) 8.30% 7.36% 10 years 75.10 64.76 Annual average 5.76 5.11 5 years 38.53 35.30 Annual average 6.74 6.22 3 years 19.24 19.31 Annual average 6.04 6.04 1 year 7.66 6.31 6 months 1.66 1.46 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 3/31/12, there were 69, 69, 65, 56, 52, and 7 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 3/31/12 Distributions Class A Class B Class C Class M Class R Class Y Number 6 6 6 6 6 6 Income $0.390 $0.340 $0.339 $0.372 $0.373 $0.408 Capital gains — Long-term 0.283 0.283 0.283 0.283 0.283 0.283 Capital gains — Short-term 0.027 0.027 0.027 0.027 0.027 0.027 Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 9/30/11 $14.25 $14.84 $14.18 $14.13 $14.29 $14.77 $14.11 $14.14 3/31/12 13.62 14.19 13.55 13.50 13.66 14.12 13.48 13.51 Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Current yield (end of period) charge charge value value charge charge value value Current dividend rate 1 5.73% 5.50% 5.05% 5.07% 5.45% 5.27% 5.52% 6.04% Current 30-day SEC yield 2 N/A 1.13 0.45 0.43 N/A 0.91 0.92 1.42 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 11 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 9/30/11 0.85% 1.58% 1.60% 1.09% 1.10% 0.60% Annualized expense ratio for the six-month period ended 3/31/12 0.86% 1.59% 1.61% 1.10% 1.11% 0.61% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from October 1, 2011, to March 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $4.31 $7.96 $8.06 $5.51 $5.56 $3.06 Ending value (after expenses) $1,005.20 $1,001.60 $1,001.50 $1,003.90 $1,004.00 $1,006.50 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 12 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended March 31, 2012, use the following calculation method. To find the value of your investment on October 1, 2011, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $4.34 $8.02 $8.12 $5.55 $5.60 $3.08 Ending value (after expenses) $1,020.70 $1,017.05 $1,016.95 $1,019.50 $1,019.45 $1,021.95 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period andreinvested all distributions in the fund. Before sales charge , or net asset value,istheprice, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales chargeand a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principalinvestment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Capital GNMA Index is an unmanaged index of Government National Mortgage Association bonds. 14 Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U. S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within 30 days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of March 31, 2012, Putnam employees had approximately $353,000,000 and the Trustees had approximately $81,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 15 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 16 The fund’s portfolio 3/31/12 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (106.8%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (70.4%) Government National Mortgage Association Adjustable Rate Mortgages 1 5/8s, July 20, 2026 $29,447 $30,256 Government National Mortgage Association Graduated Payment Mortgages 13 1/4s, December 20, 2014 7,468 8,269 12 3/4s, with due dates from December 15, 2013 to July 20, 2014 8,511 9,231 12 1/4s, with due dates from February 15, 2014 to March 15, 2014 16,286 17,401 11 1/4s, with due dates from September 15, 2015 to December 15, 2015 19,135 21,525 9 1/4s, with due dates from April 15, 2016 to May 15, 2016 14,270 15,784 Government National Mortgage Association Pass-Through Certificates 8 1/2s, December 15, 2019 7,589 8,606 7 1/2s, October 20, 2030 118,657 139,688 7s, August 15, 2012 271 273 5 1/2s, August 15, 2035 996 1,113 5s, with due dates from May 20, 2033 to July 20, 2041 269,926,958 297,790,311 3 1/2s, TBA, April 1, 2042 784,000,000 817,197,539 U.S. Government Agency Mortgage Obligations (36.4%) Federal National Mortgage Association Pass-Through Certificates 3 1/2s, TBA, April 1, 2042 561,000,000 576,076,875 Total U.S. government and agency mortgage obligations (cost $1,688,080,544) U.S. TREASURY OBLIGATIONS (0.4%)* Principal amount Value U.S. Treasury Inflation Protected Securities 2s, April 15, 2012 i $2,010,889 $2,034,338 5/8s, April 15, 2013 i 1,993,790 2,052,228 U.S. Treasury Notes 4 1/4s, September 30, 2012 i 2,022,000 2,062,945 3/4s, March 31, 2013 i 250,000 251,282 Total U.S. treasury obligations (cost $6,400,793) MORTGAGE-BACKED SECURITIES (16.6%)* Principal amount Value Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.82s, 2037 $644,960 $1,004,016 IFB Ser. 2976, Class LC, 23.534s, 2035 3,810,514 6,058,717 IFB Ser. 2979, Class AS, 23.387s, 2034 521,850 713,234 IFB Ser. 3072, Class SM, 22.91s, 2035 1,920,600 2,888,280 IFB Ser. 3072, Class SB, 22.764s, 2035 1,146,945 1,717,315 IFB Ser. 3249, Class PS, 21.477s, 2036 881,603 1,267,932 IFB Ser. 3065, Class DC, 19.135s, 2035 4,646,012 6,948,762 IFB Ser. 2990, Class LB, 16.328s, 2034 4,221,237 5,713,233 IFB Ser. 3031, Class BS, 16.121s, 2035 1,582,669 2,104,578 IFB Ser. 3934, Class SA, IO, 6.158s, 2041 11,295,685 2,027,350 IFB Ser. 3922, Class CS, IO, 5.858s, 2041 25,805,175 3,865,951 IFB Ser. 3751, Class SB, IO, 5.798s, 2039 24,286,351 3,673,311 17 MORTGAGE-BACKED SECURITIES (16.6%)* cont. Principal amount Value Federal Home Loan Mortgage Corp. IFB Ser. 3852, Class TB, 5.758s, 2041 $5,027,597 $5,133,629 IFB Ser. 4001, Class NS, IO, 5.758s, 2039 22,997,661 4,175,513 Ser. 4018, Class DI, IO, 4 1/2s, 2041 9,679,361 1,528,274 Ser. 3747, Class HI, IO, 4 1/2s, 2037 1,020,417 127,186 Ser. 3768, Class MI, IO, 4s, 2035 25,237,001 2,597,703 Ser. 3738, Class MI, IO, 4s, 2034 37,172,333 3,195,086 FRB Ser. T-57, Class 2A1, 3.528s, 2043 36,745 36,744 FRB Ser. T-59, Class 2A1, 3.192s, 2043 19,765 19,585 Ser. T-8, Class A9, IO, 0.486s, 2028 3,306,027 26,861 Ser. T-59, Class 1AX, IO, 0.276s, 2043 7,555,006 75,255 Ser. T-48, Class A2, IO, 0.212s, 2033 10,788,484 69,957 Ser. 3369, Class BO, PO, zero %, 2037 35,958 32,741 Ser. 3327, Class IF, IO, zero %, 2037 9,918 1 Ser. 3439, Class AO, PO, zero %, 2037 12,906 12,905 Ser. 3391, PO, zero %, 2037 115,511 100,542 Ser. 3300, PO, zero %, 2037 423,644 386,944 Ser. 3314, PO, zero %, 2036 188,491 173,970 Ser. 3206, Class EO, PO, zero %, 2036 25,893 23,388 Ser. 3175, Class MO, PO, zero %, 2036 290,925 261,992 Ser. 3210, PO, zero %, 2036 30,491 27,912 Ser. 3145, Class GK, PO, zero %, 2036 57,785 52,006 Ser. 3124, Class DO, PO, zero %, 2036 76,195 65,186 Ser. 3075, PO, zero %, 2035 131 131 Ser. 2947, Class AO, PO, zero %, 2035 3,188 3,108 Ser. 2684, PO, zero %, 2033 572,723 546,762 Ser. 2777, Class OE, PO, zero %, 2032 118,150 115,821 FRB Ser. T-54, Class 2A, IO, zero %, 2043 4,368,873 683 FRB Ser. 3326, Class YF, zero %, 2037 42,493 39,765 FRB Ser. 3117, Class AF, zero %, 2036 45,844 38,394 FRB Ser. 3092, Class FA, zero %, 2035 39,722 39,094 FRB Ser. 3326, Class WF, zero %, 2035 226,742 195,630 FRB Ser. 3036, Class AS, zero %, 2035 62,687 53,114 FRB Ser. 2984, Class FL, zero %, 2035 19,321 19,006 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.45s, 2036 1,816,700 3,211,868 IFB Ser. 05-74, Class NK, 26.291s, 2035 2,657,226 4,566,550 IFB Ser. 06-8, Class HP, 23.68s, 2036 1,246,774 2,021,394 IFB Ser. 07-53, Class SP, 23.314s, 2037 1,663,434 2,523,080 IFB Ser. 08-24, Class SP, 22.397s, 2038 6,348,921 9,335,449 IFB Ser. 05-122, Class SE, 22.254s, 2035 1,444,317 2,105,638 IFB Ser. 05-75, Class GS, 19.525s, 2035 991,445 1,393,898 IFB Ser. 05-106, Class JC, 19.374s, 2035 1,683,829 2,571,561 IFB Ser. 05-83, Class QP, 16.765s, 2034 606,357 824,646 IFB Ser. 11-4, Class CS, 12.417s, 2040 5,966,899 6,921,603 IFB Ser. 12-14, Class JS, IO, 6.408s, 2030 9,741,237 1,911,620 IFB Ser. 12-30, Class SB, IO, 6.3s, 2041 12,345,000 2,575,661 IFB Ser. 12-3, Class SD, IO, 6.268s, 2042 11,295,772 2,159,865 IFB Ser. 12-14, Class SA, IO, 6.258s, 2042 8,031,943 1,661,889 IFB Ser. 11-27, Class AS, IO, 6.238s, 2041 11,623,674 1,764,125 IFB Ser. 12-30, Class BS, IO, 6.2s, 2042 9,708,000 2,012,857 18 MORTGAGE-BACKED SECURITIES (16.6%)* cont. Principal amount Value Federal National Mortgage Association Ser. 12-30, Class TI, IO, 4 1/2s, 2041 $5,282,000 $1,076,366 Ser. 12-30, Class PI, IO, 4s, 2042 30,594,625 5,517,741 FRB Ser. 04-W7, Class A2, 3.653s, 2034 15,157 15,818 FRB Ser. 03-W14, Class 2A, 3.602s, 2043 35,446 34,885 FRB Ser. 03-W3, Class 1A4, 3.408s, 2042 60,392 59,670 FRB Ser. 04-W2, Class 4A, 3.185s, 2044 34,180 34,096 FRB Ser. 03-W11, Class A1, 3.128s, 2033 2,715 2,775 Ser. 98-W5, Class X, IO, 0.938s, 2028 2,441,519 99,950 Ser. 98-W2, Class X, IO, 0.906s, 2028 5,867,358 275,032 FRB Ser. 07-95, Class A3, 0.492s, 2036 13,676,000 12,581,920 Ser. 03-W1, Class 2A, IO, zero %, 2042 9,358,229 731 Ser. 08-53, Class DO, PO, zero %, 2038 707,483 596,521 Ser. 07-64, Class LO, PO, zero %, 2037 268,319 244,374 Ser. 07-44, Class CO, PO, zero %, 2037 507,371 447,871 Ser. 07-14, Class KO, PO, zero %, 2037 50,409 45,126 Ser. 06-125, Class OX, PO, zero %, 2037 18,609 17,363 Ser. 06-62, Class KO, PO, zero %, 2036 10530 10276 Ser. 06-84, Class OT, PO, zero %, 2036 19,901 18,303 Ser. 06-46, Class OC, PO, zero %, 2036 35,624 31,900 Ser. 08-36, Class OV, PO, zero %, 2036 119,674 103,135 Ser. 04-61, Class CO, PO, zero %, 2031 172,842 171,670 Ser. 03-23, Class QO, PO, zero %, 2032 35,156 34,594 Ser. 1988-12, Class B, zero %, 2018 12,341 11,600 FRB Ser. 06-104, Class EK, zero %, 2036 6,223 6,037 FRB Ser. 05-45, Class FG, zero %, 2035 7,083 7,048 FRB Ser. 06-9, Class FG, zero %, 2033 7,393 7,319 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.497s, 2041 11,735,116 17,786,563 IFB Ser. 10-158, Class SD, 14.275s, 2040 2,266,000 3,029,438 IFB Ser. 11-70, Class WS, 9.217s, 2040 3,909,000 4,215,817 IFB Ser. 11-72, Class SE, 7.082s, 2041 16,383,286 16,285,171 IFB Ser. 11-56, Class MS, 6.829s, 2041 10,381,992 11,089,213 IFB Ser. 11-56, Class SG, 6.829s, 2041 5,835,283 6,262,076 IFB Ser. 11-81, Class SB, IO, 6.463s, 2036 21,798,685 4,149,816 IFB Ser. 11-61, Class CS, IO, 6.438s, 2035 7,159,205 1,108,003 IFB Ser. 10-85, Class SD, IO, 6.408s, 2038 9,459,240 1,602,963 IFB Ser. 09-103, Class SW, IO, 6.158s, 2037 24,406,529 2,851,659 IFB Ser. 10-20, Class SC, IO, 5.908s, 2040 25,215,201 4,251,535 IFB Ser. 10-115, Class TS, IO, 5.858s, 2038 14,969,884 2,299,973 IFB Ser. 11-70, Class SN, IO, 5.658s, 2041 3,260,000 946,052 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 12,471,571 2,159,141 Ser. 11-81, Class PI, IO, 4 1/2s, 2037 21,424,541 2,627,506 Ser. 10-116, Class QI, IO, 4s, 2034 13,564,726 1,381,819 Ser. 11-116, Class BI, IO, 4s, 2026 10,616,072 1,238,683 Ser. 11-H22, Class FI, IO, 1.615s, 2061 33,332,660 2,333,286 Ser. 11-70, PO, zero %, 2041 59,803,029 47,113,418 Ser. 10-151, Class KO, PO, zero %, 2037 3,920,321 3,528,485 Ser. 06-36, Class OD, PO, zero %, 2036 39,967 37,179 Ser. 06-64, PO, zero %, 2034 88,551 84,567 FRB Ser. 07-16, Class YF, zero %, 2037 16,056 15,994 19 MORTGAGE-BACKED SECURITIES (16.6%)* cont. Principal amount Value GSMPS Mortgage Loan Trust 144A Ser. 98-2, IO, 0.452s, 2027 $894,644 $70 Ser. 98-3, IO, 0.301s, 2027 1,086,692 20,248 Ser. 99-2, IO, zero %, 2027 1,615,841 21,019 Ser. 98-4, IO, zero %, 2026 1,262,730 41,285 Total mortgage-backed securities (cost $241,370,350) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.5%)* strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 $4,017,700 $944,589 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 4,017,700 252,155 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 4,017,700 993,384 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 4,017,700 236,048 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 51,265,000 5,445,368 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 51,265,000 2,324,458 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 31,631,000 2,041,528 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 31,631,000 2,041,528 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 31,631,000 754,874 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 31,631,000 754,874 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 48,383,000 6,252,535 20 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.5%)* cont. strike price amount Value Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 $48,383,000 $1,780,301 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 48,383,000 6,471,855 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 48,383,000 1,702,356 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/5.11 35,695,000 519,933 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 55,938,000 4,779,119 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 55,938,000 963,252 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 55,938,000 4,874,381 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 55,938,000 943,227 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 52,592,000 4,475,001 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 52,592,000 4,475,001 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 52,592,000 905,529 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 52,592,000 905,529 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.77 2,309,000 202,093 21 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.5%)* cont. strike price amount Value Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.77 $2,309,000 $38,567 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.8625% versus the three month USD-LIBOR-BBA maturing January 2023. Jan-13/1.8625 5,564,000 34,886 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.855 versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.855 5,564,000 33,106 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 6,200,000 235,910 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 6,200,000 119,970 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 5,623,000 502,415 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 5,623,000 210,581 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.845 versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.845 5,564,000 30,491 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.835 versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.835 5,564,000 27,876 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 6,200,000 223,324 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 6,200,000 111,228 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.82% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.82 5,564,000 25,483 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 6,200,000 209,746 22 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.5%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 $6,200,000 $100,874 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 14,466,000 186,756 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 6,200,000 196,912 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 6,200,000 91,264 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 5,623,000 436,682 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 5,623,000 149,740 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.169% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.169 14,466,000 159,560 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 6,200,000 181,350 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/1.9475 38,635,000 176,948 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 6,200,000 78,492 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 30,481,200 1,195,473 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 30,481,200 324,015 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.144% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.144 14,466,000 130,917 23 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.5%)* cont. strike price amount Value Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 $36,968,105 $3,326,760 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 36,968,105 83,548 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 30,806,754 3,174,328 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 30,806,754 2,747,654 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 30,806,754 68,083 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 30,806,754 46,210 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 12,322,702 1,259,257 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 12,322,702 17,991 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 30,806,754 3,232,553 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.1825% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1825 5,332,000 52,467 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 30,806,754 40,357 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 28,880,700 3,039,405 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 28,880,700 35,234 24 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.5%)* cont. strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 $30,737,464 $3,101,717 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 30,737,464 41,496 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 5,564,000 4,507 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 5,564,000 4,507 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 5,564,000 4,507 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 5,564,000 4,507 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 5,564,000 4,507 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 6,200,000 163,804 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 6,200,000 64,976 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 25,854,000 179,168 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 25,854,000 179,168 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.11875% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.11875 25,854,000 185,115 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.122% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.122 14,466,000 101,117 25 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.5%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.105% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.105 $21,872,000 $645,443 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.105% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.105 21,872,000 125,327 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 5,564,000 2,337 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 5,564,000 2,337 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 5,564,000 2,337 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 5,564,000 2,337 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 5,564,000 2,337 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 6,200,000 145,824 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 6,200,000 50,530 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.10% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.10 21,872,000 630,570 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.10% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.10 21,872,000 113,078 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 5,623,000 348,851 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 5,623,000 69,669 26 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.5%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.095% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.095 $21,872,000 $615,478 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.095% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.095 21,872,000 100,611 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.096% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.096 14,466,000 66,978 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.09% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.09 21,872,000 600,605 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.09% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.09 21,872,000 88,144 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.095% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.095 21,872,000 573,484 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.095% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.095 21,872,000 82,895 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.09% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.09 21,872,000 557,299 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.09% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.09 21,872,000 69,772 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 6,200,000 123,814 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 6,200,000 31,496 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.074% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.074 14,466,000 32,982 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.35% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.35 5,332,000 55,346 27 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.5%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 $5,564,000 $278 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 5,564,000 278 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 5,564,000 278 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 5,564,000 278 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 5,564,000 278 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.15% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.15 6,200,000 98,828 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 2.3475% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.3475 5,868,000 51,814 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 2.3475% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.3475 5,868,000 29,809 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.15% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.15 6,200,000 9,982 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 25,691,000 2,055 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 25,691,000 2,055 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 25,691,000 257 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 25,691,000 257 28 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.5%)* cont. strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 $25,691,000 $257 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 25,691,000 257 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 25,691,000 257 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 25,691,000 257 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 2.015% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.015 5,134,000 51 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 1.765% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.765 12,836,000 13 Total purchased options outstanding (cost $94,703,134) SHORT-TERM INVESTMENTS (64.2%)* Principal amount/shares Value Federal Home Loan Bank discount notes with an effective yield of 0.073%, April 4, 2012 $50,000,000 $49,999,667 Federal Home Loan Mortgage Corp. discount notes with an effective yield of 0.039%, April 2, 2012 8,910,000 8,909,990 Federal Home Loan Mortgage Corp. discount notes with an effective yield of 0.030%, April 3, 2012 10,000,000 9,999,983 Federal Home Loan Mortgage Corp. discount notes with an effective yield of 0.087%, April 18, 2012 5,000,000 4,999,788 Federal National Mortgage Association discount notes with an effective yield of 0.088%, April 2, 2012 2,915,000 2,914,993 Federal National Mortgage Association discount notes with an effective yield of 0.087%, April 18, 2012 16,600,000 16,599,295 Federal National Mortgage Association discount notes with an effective yield of 0.065%, May 21, 2012 15,000,000 14,998,646 Interest in $336,173,000 joint tri-party repurchase agreement dated 3/30/12 with Citigroup Global Markets, Inc. due 4/2/12 — maturity value of $76,353,954 for an effective yield of 0.15% (collateralized by various mortgage-backed securities with coupon rates ranging from 0.00% to 5.50% and due dates ranging from 7/1/19 to 3/1/42, valued at $342,896,460) 76,353,000 76,353,000 Interest in $100,000,000 joint tri-party repurchase agreement dated 3/30/12 with BNP Paribas due 4/2/12 — maturity value of $95,001,108 for an effective yield of 0.14% (collateralized by various mortgage-backed securities with coupon rates ranging from 1.382% to 6.557% and due dates ranging from 12/1/16 to 7/1/46, valued at $102,000,001) 95,000,000 95,000,000 29 SHORT-TERM INVESTMENTS (64.2%)* cont. Principal amount/shares Value Interest in $287,000,000 joint tri-party repurchase agreement dated 3/30/12 with Merrill Lynch & Co., Inc. due 4/2/12 — maturity value of $76,000,887 for an effective yield of 0.14% (collateralized by various mortgage-backed securities with coupon rates ranging from 2.50% to 4.50% and due dates ranging from 3/1/27 to 11/1/41, valued at $292,740,000) $76,000,000 $76,000,000 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, May 14, 2012 1,800,000 1,799,613 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, May 3, 2012 15,000,000 14,997,600 Straight-A Funding, LLC commercial paper with an effective yield of 0.148%, May 14, 2012 5,500,000 5,499,015 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, May 1, 2012 25,000,000 24,996,250 U.S. Treasury bills zero %, April 19, 2012 i 283,000 283,000 U.S. Treasury bills with an effective yield of 0.064%, April 12, 2012 50,000,000 49,998,976 U.S. Treasury bills with effective yields ranging from 0.045% to 0.059%, April 19, 2012 125,000,000 124,996,375 U.S. Treasury bills with effective yields ranging from 0.110% to 0.110%, May 3, 2012 # ## 76,805,000 76,796,330 U.S. Treasury bills with effective yields ranging from 0.068% to 0.085%, June 28, 2012 ## 52,812,000 52,803,075 U.S. Treasury bills with effective yields ranging from 0.055% to 0.102%, July 26, 2012 # ## 71,940,000 71,921,080 U.S. Treasury bills with effective yields ranging from 0.077% to 0.104%, October 18, 2012 # ## 51,740,000 51,702,851 U.S. Treasury bills with effective yields ranging from 0.088% to 0.105%, November 15, 2012 ## 69,072,000 69,015,430 U.S. Treasury bills with effective yields ranging from 0.104% to 0.105%, December 13, 2012 # ## 50,822,000 50,772,550 Putnam Money Market Liquidity Fund 0.11% e 45,252,956 45,252,956 SSgA Prime Money Market Fund 0.12% P 19,869,000 19,869,000 Total short-term investments (cost $1,016,514,976) TOTAL INVESTMENTS Total investments (cost $3,047,069,797) Key to holding’s abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only PO Principal Only TBA To Be Ann ounced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2011 through March 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements andDisclosures. * Percentages indicated are based on net assets of $1,583,761,113. 30 # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. i Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivative contracts (Note 1). P Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $944,365,140 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. FUTURES CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Long) 620 $85,405,000 Jun-12 $(2,180,438) U.S. Treasury Note 10 yr (Short) 585 75,748,359 Jun-12 846,271 Total WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $68,363,658) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. $2,511,871 Sep-16/3.49 $155,887 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. 2,511,871 Sep-16/3.49 172,716 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. 4,831,610 Aug-16/4.35 532,753 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. 27,908,714 Aug-16/4.17 666,041 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. 27,908,714 Aug-16/4.17 1,801,284 31 WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $68,363,658) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. $48,891,842 Aug-16/4.28 $2,216,854 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 48,891,842 Aug-16/4.28 5,193,291 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 8,886,571 Jul-16/4.67 326,990 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 8,886,571 Jul-16/4.67 1,148,412 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 6,554,629 Jul-16/4.80 224,411 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 6,554,629 Jul-16/4.80 900,357 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. 19,848,328 Jun-16/5.12 289,250 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. 19,531,262 Jun-16/4.89 315,449 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 19,407,254 Jun-16/4.575 362,430 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. 19,848,328 Jun-16/4.12 1,276,764 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. 19,531,262 Jun-16/4.39 1,434,239 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 19,407,254 Jun-16/4.575 1,550,892 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 5.02% versus the three month USD-LIBOR-BBA maturing April 2026. 78,676,775 Apr-16/5.02 2,240,951 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 5.02% versus the three month USD-LIBOR-BBA maturing April 2026. 78,676,775 Apr-16/5.02 12,121,495 32 WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $68,363,658) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.3625% versus the three month USD-LIBOR-BBA maturing January 2023. $3,116,000 Jan-13/2.3625 $65,654 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 2022. 3,116,000 Dec-12/2.355 64,408 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.345% versus the three month USD-LIBOR-BBA maturing December 2022. 3,116,000 Dec-12/2.345 62,258 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.335% versus the three month USD-LIBOR-BBA maturing November 2022. 3,116,000 Nov-12/2.335 60,045 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.32% versus the three month USD-LIBOR-BBA maturing November 2022. 3,116,000 Nov-12/2.32 57,677 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.443% versus the three month USD-LIBOR-BBA maturing October 2022. 11,128,000 Oct-12/2.443 259,950 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.419% versus the three month USD-LIBOR-BBA maturing September 2022. 11,128,000 Sep-12/2.419 237,472 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4475% versus the three month USD-LIBOR-BBA maturing August 2022. 26,645,000 Aug-12/2.4475 593,384 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 142,756,800 Aug-12/2.855 1,173,461 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 142,756,800 Aug-12/2.855 6,868,030 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. 30,481,200 Aug-12/2.73 324,015 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. 30,481,200 Aug-12/2.73 1,195,473 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.394% versus the three month USD-LIBOR-BBA maturing August 2022. 11,128,000 Aug-12/2.394 213,212 33 WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $68,363,658) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.6825% versus the three month USD-LIBOR-BBA maturing July 2022. $3,031,000 Jul-12/2.6825 $108,783 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 2,671,000 Jul-12/2.1714 24,386 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 2,671,000 Jul-12/2.1714 24,386 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 2,671,000 Jul-12/2.1714 24,386 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 2,671,000 Jul-12/2.1714 24,386 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 2,671,000 Jul-12/2.1714 24,386 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 21,355,000 Jul-12/2.6075 653,249 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 21,355,000 Jul-12/2.6075 653,249 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.61875% versus the three month USD-LIBOR-BBA maturing July 2022. 21,355,000 Jul-12/2.61875 667,344 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.372% versus the three month USD-LIBOR-BBA maturing July 2022. 11,128,000 Jul-12/2.372 186,728 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 2,615,000 Jun-12/2.183 20,554 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 2,615,000 Jun-12/2.183 20,554 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 2,615,000 Jun-12/2.183 20,554 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 2,615,000 Jun-12/2.183 20,554 34 WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $68,363,658) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. $2,615,000 Jun-12/2.183 $20,554 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.346% versus the three month USD-LIBOR-BBA maturing June 2022. 11,128,000 Jun-12/2.346 153,789 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 2022. 1,473,000 May-12/5.51 428,201 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.324% versus the three month USD-LIBOR-BBA maturing May 2022. 11,128,000 May-12/2.324 115,731 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.60% versus the three month USD-LIBOR-BBA maturing April 2022. 4,170,000 Apr-12/2.60 115,843 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 3,950,000 Apr-12/2.111 5,491 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 3,950,000 Apr-12/2.111 5,491 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 3,950,000 Apr-12/2.111 5,491 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 3,950,000 Apr-12/2.111 5,491 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 3,950,000 Apr-12/2.111 5,491 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 20,553,000 Apr-12/2.498 388,246 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 20,553,000 Apr-12/2.498 388,246 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 20,553,000 Apr-12/2.4275 271,094 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 20,553,000 Apr-12/2.4275 271,094 35 WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $68,363,658) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. $20,553,000 Apr-12/2.4275 $271,094 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 20,553,000 Apr-12/2.4275 271,094 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 20,553,000 Apr-12/2.4275 271,094 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 20,553,000 Apr-12/2.4275 271,094 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 2022. 1,473,000 May-12/5.51 1 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. 15,112,294 May-16/5.11 220,126 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing May 2021. 16,957,889 May-16/4.86 276,329 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 16,873,491 May-16/4.60 310,017 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing May 2021. 15,112,294 May-16/4.11 967,912 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing May 2021. 16,957,889 May-16/4.36 1,228,735 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 16,873,491 May-16/4.60 1,364,509 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 28,810,706 May-16/4.765 485,806 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 28,810,706 May-16/4.765 2,510,536 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 21,439,163 May-16/4.7575 360,092 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 32,739,828 May-16/4.745 553,205 36 WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $68,363,658) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. $81,849,571 May-16/4.77 $1,367,133 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 21,439,163 May-16/4.7575 1,867,030 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 32,739,828 May-16/4.745 2,835,597 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 81,849,571 May-16/4.77 7,163,799 Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/12 (proceeds receivable $626,132,109) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association 3 1/2s, April 1, 2042 $561,000,000 4/12/12 $576,076,875 Government National Mortgage Association 3 1/2s, April 1, 2042 46,000,000 4/19/12 47,947,815 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $90,713,000 $— 3/23/14 3 month USD- LIBOR-BBA 0.643% $113,786 108,759,000 — 3/23/17 1.4045% 3 month USD- LIBOR-BBA (743,213) 32,265,000 — 3/23/22 2.388% 3 month USD- LIBOR-BBA (310,781) 2,957,000 — 3/23/42 3.0995% 3 month USD- LIBOR-BBA (30,931) 17,310,000 — 3/29/22 2.24312% 3 month USD- LIBOR-BBA 71,570 Barclay’s Bank, PLC 73,939,000 (184,848) 3/23/14 0.52% 3 month USD- LIBOR-BBA (95,900) 3,327,000 E — 4/11/22 2.265% 3 month USD- LIBOR-BBA 10,713 4,727,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% 54,739 40,825,000 — 3/14/14 3 month USD- LIBOR-BBA 0.57% (3,740) 37 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclay’s Bank, PLC cont. $21,342,000 $— 3/14/17 1.136% 3 month USD- LIBOR-BBA $105,863 31,460,000 — 3/14/22 3 month USD- LIBOR-BBA 2.08% (531,471) 3,158,000 — 3/14/42 2.84% 3 month USD- LIBOR-BBA 119,555 13,668,000 — 3/14/17 3 month USD- LIBOR-BBA 1.133% (69,731) 15,935,000 — 3/14/22 2.078% 3 month USD- LIBOR-BBA 272,130 1,467,000 — 3/14/42 2.834% 3 month USD- LIBOR-BBA 57,324 8,238,000 — 3/14/22 3 month USD- LIBOR-BBA 2.0975% (125,928) 61,840,000 — 3/15/22 3 month USD- LIBOR-BBA 2.18551% (511,561) 558,447,000 — 3/15/14 0.5965% 3 month USD- LIBOR-BBA (224,185) 470,650,000 — 3/15/17 3 month USD- LIBOR-BBA 1.1815% (1,688,954) 488,581,000 — 3/15/22 2.1255% 3 month USD- LIBOR-BBA 6,732,158 1,490,000 — 3/15/42 3 month USD- LIBOR-BBA 2.8737% (51,638) 6,088,000 — 3/19/19 3 month USD- LIBOR-BBA 1.8425% 30,885 5,725,000 — 3/19/14 3 month USD- LIBOR-BBA 0.624% 5,250 1,730,000 — 3/19/17 3 month USD- LIBOR-BBA 1.324% 5,364 8,188,000 — 3/19/22 2.33% 3 month USD- LIBOR-BBA (37,547) 400,000 — 3/19/42 3.083% 3 month USD- LIBOR-BBA (2,971) 954,000 — 3/19/19 3 month USD- LIBOR-BBA 1.835% 4,360 5,908,000 — 3/20/14 3 month USD- LIBOR-BBA 0.6362% 6,833 1,881,000 — 3/20/17 1.37% 3 month USD- LIBOR-BBA (10,008) 29,000,000 — 3/20/22 3 month USD- LIBOR-BBA 2.39% 291,229 13,273,000 — 3/20/22 3 month USD- LIBOR-BBA 2.3975% 142,349 27,998,000 — 3/20/14 3 month USD- LIBOR-BBA 0.642% 35,509 9,992,000 — 3/20/17 3 month USD- LIBOR-BBA 1.386% 60,907 38 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclay’s Bank, PLC cont. $40,236,000 $— 3/20/22 2.405% 3 month USD- LIBOR-BBA $(459,374) 1,976,000 — 3/20/42 3.151% 3 month USD- LIBOR-BBA (41,723) 4,188,000 — 3/21/14 3 month USD- LIBOR-BBA 0.628% 4,103 10,818,000 — 3/21/17 3 month USD- LIBOR-BBA 1.38% 62,188 15,003,000 — 3/21/22 2.374% 3 month USD- LIBOR-BBA (127,896) 1,395,000 — 3/21/42 3.11% 3 month USD- LIBOR-BBA (17,771) 3,096,000 — 3/21/22 2.45625% 3 month USD- LIBOR-BBA (49,714) 16,255,000 — 3/21/14 0.63% 3 month USD- LIBOR-BBA (16,585) 3,282,000 — 3/22/22 2.4425% 3 month USD- LIBOR-BBA (48,307) 1,457,000 — 3/22/14 3 month USD- LIBOR-BBA 0.667% 2,528 5,395,000 — 3/22/22 2.465% 3 month USD- LIBOR-BBA (90,553) 3,777,000 — 3/22/17 3 month USD- LIBOR-BBA 1.467% 37,525 529,000 — 3/22/42 3.173% 3 month USD- LIBOR-BBA (13,443) 1,572,000 — 3/26/17 3 month USD- LIBOR-BBA 1.3675% 7,516 1,771,000 — 3/26/22 2.355% 3 month USD- LIBOR-BBA (11,065) 1,472,000 — 3/27/22 2.305% 3 month USD- LIBOR-BBA (2,415) 1,582,000 — 3/27/14 3 month USD- LIBOR-BBA .609% 857 8,655,000 — 4/02/22 2.2325% 3 month USD- LIBOR-BBA 47,949 25,719,000 — 4/03/22 3 month USD- LIBOR-BBA 2.30% 15,689 Citibank, N.A. 1,887,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0625% (21,134) 4,727,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% 54,739 154,837,000 — 3/23/14 3 month USD- LIBOR-BBA 0.646% 203,613 137,384,000 — 3/23/17 3 month USD- LIBOR-BBA 1.4259% 1,082,356 39 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. cont. $280,677,000 $— 3/23/22 3 month USD- LIBOR-BBA 2.4285% $3,747,355 20,717,000 — 3/23/42 3.1348% 3 month USD- LIBOR-BBA (364,787) 1,494,000 — 3/23/14 3 month USD- LIBOR-BBA 0.643% 1,874 191,000 — 3/23/17 1.412% 3 month USD- LIBOR-BBA (1,374) 765,000 — 3/23/22 2.407% 3 month USD- LIBOR-BBA (8,703) 8,655,000 — 3/30/22 2.248% 3 month USD- LIBOR-BBA 32,488 Credit Suisse International 4,727,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% 54,739 2,291,000 E — 8/17/22 3 month USD- LIBOR-BBA 2.4475% 6,209 344,882,000 — 3/19/14 3 month USD- LIBOR-BBA 0.651% 502,134 179,049,000 — 3/19/17 1.377% 3 month USD- LIBOR-BBA (1,018,424) 426,168,000 — 3/19/22 3 month USD- LIBOR-BBA 2.388% 4,225,439 4,191,000 — 3/19/42 3 month USD- LIBOR-BBA 3.1405% 79,905 7,791,000 — 3/19/42 3.075% 3 month USD- LIBOR-BBA (45,297) 17,174,000 — 3/19/22 2.35125% 3 month USD- LIBOR-BBA (112,193) 17,174,000 — 3/20/22 2.383% 3 month USD- LIBOR-BBA (161,440) Deutsche Bank AG 955,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0475% (11,317) 4,727,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% 54,739 3,840,000 E — 4/13/22 3 month USD- LIBOR-BBA 2.498% 68,966 19,118,000 — 3/01/14 0.5815% 3 month USD- LIBOR-BBA (2,558) 541,319,000 — 3/05/14 3 month USD- LIBOR-BBA 0.567% (74,310) 46,595,000 — 3/05/17 1.1673% 3 month USD- LIBOR-BBA 175,511 61,179,000 — 3/05/22 3 month USD- LIBOR-BBA 2.133% (756,128) 40 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. $18,569,000 $— 3/05/42 2.856% 3 month USD- LIBOR-BBA $697,027 26,562,700 — 3/12/22 3 month USD- LIBOR-BBA 2.092% (443,039) 34,318,000 — 3/19/22 2.335% 3 month USD- LIBOR-BBA (173,213) 15,670,000 — 4/03/17 3 month USD- LIBOR-BBA 1.291% 10,342 Goldman Sachs International 60,047,000 (1,667,805) 3/26/22 2.075% 3 month USD- LIBOR-BBA (499,846) 4,727,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% 54,739 3,840,000 E — 4/13/22 3 month USD- LIBOR-BBA 2.498% 68,966 17,174,000 — 3/21/22 3 month USD- LIBOR-BBA 2.405% 195,154 11,634,000 — 3/22/14 0.6345% 3 month USD- LIBOR-BBA (12,436) 35,268,000 — 3/22/17 1.4097% 3 month USD- LIBOR-BBA (251,839) 81,664,000 — 3/22/22 3 month USD- LIBOR-BBA 2.413% 980,911 77,779,000 — 3/22/42 3 month USD- LIBOR-BBA 3.1405% 1,464,844 17,310,000 — 3/30/22 3 month USD- LIBOR-BBA 2.273125% (25,151) 17,310,000 — 4/03/22 3 month USD- LIBOR-BBA 2.245% (78,241) JPMorgan Chase Bank NA 863,185,000 — 3/26/14 0.6275% 3 month USD- LIBOR-BBA (792,586) 359,275,000 — 3/26/17 1.3425% 3 month USD- LIBOR-BBA (1,278,127) 359,414,000 — 3/26/22 2.3245% 3 month USD- LIBOR-BBA (1,237,788) 44,255,000 — 3/26/42 3.0525% 3 month USD- LIBOR-BBA (30,315) 4,727,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% 54,739 Total E See Note 1 to the financial statements regarding extended effective dates. 41 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $2,649,893 $— 1/12/41 4.00% (1 month Synthetic TRS $45,282 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools Barclay’s Bank, PLC 9,249,006 — 1/12/41 (5.00%) 1 month Synthetic MBX (15,808) USD-LIBOR Index 5.00% 30 year Ginnie Mae II pools 1,280,765 — 1/12/41 5.00% (1 month Synthetic TRS 19,357 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 11,274,069 — 1/12/38 (6.50%) 1 month Synthetic MBX (19,352) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 3,787,686 — 1/12/40 4.50% (1 month Synthetic MBX 4,905 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 25,514,770 — 1/12/38 (6.50%) 1 month Synthetic MBX (43,796) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 16,382,453 — 1/12/40 5.00% (1 month Synthetic MBX 30,603 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 12,793,609 — 1/12/41 5.00% (1 month Synthetic MBX 23,878 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 66,674,519 — 1/12/38 (6.50%) 1 month Synthetic MBX (114,447) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 33,342,788 — 1/12/41 5.00% (1 month Synthetic MBX 62,230 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 3,032,323 — 1/12/40 5.00% (1 month Synthetic TRS 50,575 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 149,518,264 — 1/12/40 4.00% (1 month Synthetic MBX (382,959) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 42 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC cont. $57,085,380 $— 1/12/38 (6.50%) 1 month Synthetic MBX $(97,987) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 42,111,581 — 1/12/41 5.00% (1 month Synthetic MBX 78,595 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 16,546,202 — 1/12/40 4.00% (1 month Synthetic MBX (42,380) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 368,816 — 1/12/39 (5.50%) 1 month Synthetic TRS (2,793) USD-LIBOR Index 5.50% 30 year Fannie Mae pools 368,816 — 1/12/39 (5.50%) 1 month Synthetic TRS (2,793) USD-LIBOR Index 5.50% 30 year Fannie Mae pools 19,240,998 — 1/12/41 (4.00%)1 month Synthetic TRS (328,793) USD-LIBOR Index 4.00% 30 year Fannie Mae pools 6,964,539 — 1/12/41 3.50% (1 month Synthetic MBX (25,102) USD-LIBOR) Index 3.50% 30 year Fannie Mae pools 1,425,259 — 1/12/41 3.50% (1 month Synthetic MBX (5,137) USD-LIBOR) Index 3.50% 30 year Fannie Mae pools 5,181,202 — 1/12/41 4.50% (1 month Synthetic TRS 76,956 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 1,633,906 — 1/12/40 4.00% (1 month Synthetic TRS 32,014 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 15,805,652 — 1/12/41 4.50% (1 month Synthetic MBX 27,861 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 885,815 — 1/12/39 (5.50%) 1 month Synthetic TRS (6,708) USD-LIBOR Index 5.50% 30 year Fannie Mae pools 43 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC cont. $525,290 $— 1/12/40 4.50% (1 month Synthetic TRS $7,886 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 148,182 — 1/12/39 (5.50%) 1 month Synthetic TRS (1,122) USD-LIBOR Index 5.50% 30 year Fannie Mae pools 7,021,595 — 1/12/34 (5.50%) 1 month Synthetic TRS (46,571) USD-LIBOR Index 5.50% 30 year Fannie Mae pools 24,094,147 — 1/12/38 (6.50%) 1 month Synthetic MBX (41,358) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 448,068,074 — 1/12/41 5.00% (1 month Synthetic MBX 765,834 USD-LIBOR) Index 5.00% 30 year Ginnie Mae II pools 10,996,117 — 1/12/40 4.50% (1 month Synthetic MBX 14,239 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 27,952,187 — 1/12/41 5.00% (1 month Synthetic MBX 52,169 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,173,775 — 1/12/41 4.50% (1 month Synthetic MBX 2,069 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 472,024 — 1/12/40 5.00% (1 month Synthetic MBX 882 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,530,372 — 1/12/40 5.00% (1 month Synthetic MBX 2,859 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,109,628 — 1/12/40 5.00% (1 month Synthetic MBX 2,073 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 24,800,500 — 1/12/38 (6.50%) 1 month Synthetic TRS (161,985) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 44 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC cont. $21,137,270 $— 1/12/39 5.50% (1 month Synthetic TRS $160,059 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 26,712,303 — 1/12/41 4.50% (1 month Synthetic TRS 396,724 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools Citibank, N.A. 358,981 — 1/12/39 (5.50%) 1 month Synthetic TRS (2,718) USD-LIBOR Index 5.50% 30 year Fannie Mae pools Credit Suisse International 1,560,006 — 1/12/41 5.00% (1 month Synthetic MBX 2,912 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 24,566,714 — 1/12/41 4.00% (1 month Synthetic TRS 419,799 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 12,539,307 — 1/12/36 5.00% (1 month Synthetic TRS 144,521 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 7,021,595 — 1/12/34 5.50% (1 month Synthetic TRS 46,571 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 368,816 — 1/12/39 (5.50%) 1 month Synthetic TRS (2,793) USD-LIBOR Index 5.50% 30 year Fannie Mae pools 4,759,099 — 1/12/42 4.00% (1 month Synthetic TRS 84,289 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 4,759,099 — 1/12/42 4.00% (1 month Synthetic MBX (9,962) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 2,649,056 — 1/12/41 4.00% (1 month Synthetic TRS 45,267 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 45 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International cont. $2,728,349 $47,320 1/12/40 (5.00%) 1 month Synthetic TRS $5,949 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 770,750 — 1/12/41 5.00% (1 month Synthetic MBX 1,317 USD-LIBOR) Index 5.00% 30 year Ginnie Mae II pools Deutsche Bank AG 299,620 — 1/12/40 4.00% (1 month Synthetic TRS 5,870 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 525,290 — 1/12/40 (4.50%)1 month Synthetic TRS (7,886) USD-LIBOR Index 4.50% 30 year Fannie Mae pools 253,806 — 1/12/40 5.00% (1 month Synthetic TRS 4,233 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 850,616 — 1/12/41 4.50% (1 month Synthetic MBX 301 USD-LIBOR) Index 4.50% 30 year Ginnie Mae II pools 12,539,307 — 1/12/36 (5.00%) 1 month Synthetic TRS (144,521) USD-LIBOR Index 5.00% 30 year Fannie Mae pools Goldman Sachs International 20,727,135 — 1/12/41 4.50% (1 month Synthetic TRS 307,825 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 19,871,095 — 1/12/38 (6.50%) 1 month Synthetic MBX (34,109) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 7,464,972 — 1/12/38 (6.50%) 1 month Synthetic MBX (12,814) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 13,917,792 — 1/12/41 4.00% (1 month Synthetic TRS 237,829 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 17,632,273 — 1/12/39 (5.50%) 1 month Synthetic TRS (133,518) USD-LIBOR Index 5.50% 30 year Fannie Mae pools 46 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $13,944,929 $— 1/12/40 5.00% (1 month Synthetic TRS $232,585 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 267,937 — 1/12/39 (5.50%) 1 month Synthetic TRS (2,029) USD-LIBOR Index 5.50% 30 year Fannie Mae pools 5,727,214 — 1/12/41 4.00% (1 month Synthetic TRS 97,867 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 3,365,899 — 1/12/41 4.00% (1 month Synthetic TRS 57,517 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 3,222,865 — 1/12/41 4.00% (1 month Synthetic TRS 55,073 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 10,869,746 — 1/12/41 4.00% (1 month Synthetic TRS 185,744 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 5,580,835 — 1/12/41 4.00% (1 month Synthetic TRS 95,366 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 7,903,673 — 1/12/41 4.00% (1 month Synthetic TRS 135,059 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 15,184,548 — 1/12/38 6.50% (1 month Synthetic TRS 99,178 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 27,222,683 34,028 1/12/38 (6.50%) 1 month Synthetic MBX (12,699) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 561,610 6,932 1/12/40 (5.00%) 1 month Synthetic TRS (2,203) USD-LIBOR Index 5.00% 30 year Fannie Mae pools 1,009,222 (4,258) 1/12/38 (6.50%) 1 month Synthetic MBX (4,593) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 47 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $2,691,343 $(9,987) 1/12/38 (6.50%) 1 month Synthetic MBX $(10,417) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 2,395,114 (7,859) 1/12/38 (6.50%) 1 month Synthetic MBX (7,827) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 908,775 — 1/12/41 (4.00%) 1 month Synthetic MBX 2,899 USD-LIBOR Index 4.00% 30 year Ginnie Mae II pools Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined asfollows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Mortgage-backed securities $— $262,652,371 $— Purchased options outstanding — 86,751,847 — U.S. Government and agency mortgage obligations — 1,691,316,871 — U.S. Treasury obligations — 6,400,793 — Short-term investments 65,121,956 951,357,507 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(1,334,167) $— $— Written options — (71,354,460) — TBA sale commitments — (624,024,690) — Interest rate swap contracts — 11,250,670 — Total return swap contracts — 2,331,665 — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 48 Statement of assets and liabilities 3/31/12 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $3,001,816,841) $3,018,348,389 Affiliated issuers (identified cost $45,252,956) (Notes 1 and 6) 45,252,956 Cash 19,268 Interest and other receivables 4,259,623 Receivable for shares of the fund sold 3,734,665 Receivable for investments sold 847,772 Receivable for sales of delayed delivery securities (Note 1) 633,773,874 Unrealized appreciation on swap contracts (Note 1) 26,240,689 Premium paid on swap contracts (Note 1) 1,874,757 Total assets LIABILITIES Payable for variation margin (Note 1) 450,703 Distributions payable to shareholders 3,644 Payable for investments purchased 863,927 Payable for purchases of delayed delivery securities (Note 1) 1,406,422,451 Payable for shares of the fund repurchased 3,991,883 Payable for compensation of Manager (Note 2) 540,227 Payable for investor servicing fees (Note 2) 200,382 Payable for custodian fees (Note 2) 37,359 Payable for Trustee compensation and expenses (Note 2) 405,110 Payable for administrative services (Note 2) 6,503 Payable for distribution fees (Note 2) 994,608 Written options outstanding, at value (premiums received $68,363,658) (Notes 1 and 3) 71,354,460 Premium received on swap contracts (Note 1) 88,280 Unrealized depreciation on swap contracts (Note 1) 14,444,831 TBA sale commitments, at value (proceeds receivable $626,132,109) (Note 1) 624,024,690 Collateral on certain derivative contracts, at value (Note 1) 26,552,793 Other accrued expenses 209,029 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,622,250,791 Undistributed net investment income (Note 1) 22,863,787 Accumulated net realized loss on investments (87,463,321) Net unrealized appreciation of investments 26,109,856 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 49 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,246,162,565 divided by 91,488,558 shares) $13.62 Offering price per class A share (100/96.00 of $13.62)* $14.19 Net asset value and offering price per class B share ($38,209,241 divided by 2,819,256 shares)** $13.55 Net asset value and offering price per class C share ($156,793,173 divided by 11,611,535 shares)** $13.50 Net asset value and redemption price per class M share ($24,261,828 divided by 1,776,111 shares) $13.66 Offering price per class M share (100/96.75 of $13.66)† $14.12 Net asset value, offering price and redemption price per class R share ($28,582,824 divided by 2,119,897 shares) $13.48 Net asset value, offering price and redemption price per class Y share ($89,751,482 divided by 6,641,397 shares) $13.51 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 50 Statement of operations Six months ended 3/31/12 (Unaudited) INVESTMENT INCOME Interest (including interest income of $13,874 from investments in affiliated issuers) (Note 6) $24,158,181 Total investment income EXPENSES Compensation of Manager (Note 2) 3,238,152 Investor servicing fees (Note 2) 1,220,554 Custodian fees (Note 2) 32,420 Trustee compensation and expenses (Note 2) 70,207 Administrative services (Note 2) 20,681 Distribution fees — Class A (Note 2) 1,598,322 Distribution fees — Class B (Note 2) 184,124 Distribution fees — Class C (Note 2) 762,093 Distribution fees — Class M (Note 2) 61,852 Distribution fees — Class R (Note 2) 66,292 Other 298,596 Total expenses Expense reduction (Note 2) (2,342) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 23,191,106 Net realized loss on swap contracts (Note 1) (140,090,174) Net realized gain on futures contracts (Note 1) 1,886,858 Net realized gain on written options (Notes 1 and 3) 7,799,288 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period 98,412,979 Net loss on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 51 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 3/31/12* Year ended 9/30/11 Operations: Net investment income $16,607,230 $48,586,385 Net realized gain (loss) on investments (107,212,922) 75,512,942 Net unrealized appreciation (depreciation) of investments 98,412,979 (41,847,213) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (35,864,018) (46,925,878) Class B (921,774) (1,213,360) Class C (3,741,872) (3,995,074) Class M (671,346) (901,060) Class R (716,213) (554,046) Class Y (2,321,066) (2,067,202) Net realized short-term gain on investments Class A (2,474,810) (67,624,464) Class B (72,151) (2,337,671) Class C (294,287) (7,467,350) Class M (49,634) (1,439,596) Class R (49,263) (839,473) Class Y (140,783) (3,110,189) From net realized long-term gain on investments Class A (25,939,676) (20,135,281) Class B (756,251) (735,037) Class C (3,084,569) (2,261,868) Class M (520,232) (435,171) Class R (516,347) (224,309) Class Y (1,475,619) (794,310) Increase in capital from settlement payments (Note 8) — 259,229 Increase from capital share transactions (Note 4) 69,578,175 83,244,678 Total increase (decrease) in net assets NET ASSETS Beginning of period 1,585,985,562 1,583,290,880 End of period (including undistributed net investment income of $22,863,787 and $50,492,846, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 52 This page left blank intentionally. Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of expenses to average Ratio Net asset Net Net realized From From Ratio net assets of net investment value, investment and unrealized Total from net net realized Non-recurring Total return Net assets, of expenses excluding income (loss) Portfolio beginning income gain (loss) investment investment gain Total Redemption reimburse- Net asset value, at net asset end of period to average interest expense to average turnover Period ended of period (loss) a on investments operations income on investments distributions fees ments end of period value (%) c (in thousands) netassets (%) d (%) d net assets (%) (%) e Class A March 31, 2012** .15 (.08) (.39) (.31) — — * .43* .43* 1.09* 96* September 30, 2011 .46 .31 (.52) (1.00) — — b,l .84 .84 3.16 496 September 30, 2010 .76 .54 (.75) (.05) — b — b,f .86 g,h .86 g 5.03 g 515 September 30, 2009 .62 1.82 (.62) — — b — b,j 1.23 g,i .98 g 4.73 g 604 September 30, 2008 .73 (.63) k (.59) — — b — .60 k .96 g .96 g 5.47 g 271 September 30, 2007 .57 .12 (.55) — — b — .99 g .99 g 4.37 g 253 Class B March 31, 2012** .10 (.08) (.34) (.31) — — * .80* .80* .72* 96* September 30, 2011 .34 .33 (.42) (1.00) — — b,l 1.56 1.56 2.40 496 September 30, 2010 .66 .52 (.64) (.05) — b — b,f 1.57 g,h 1.57 g 4.44 g 515 September 30, 2009 .51 1.84 (.53) — — b — b,j 1.94 g,i 1.69 g 3.97 g 604 September 30, 2008 .63 (.62) k (.49) — — b — (.06) k 1.67 g 1.67 g 4.78 g 271 September 30, 2007 .47 .12 (.45) — — b — 1.74 g 1.74 g 3.62 g 253 Class C March 31, 2012** .10 (.08) (.34) (.31) — — * .81* .81* .70* 96* September 30, 2011 .34 .30 (.41) (1.00) — — b,l 1.59 1.59 2.40 496 September 30, 2010 .62 .53 (.64) (.05) — b — b,f 1.61 g,h 1.61 g 4.10 g 515 September 30, 2009 .53 1.77 (.52) — — b — b,j 1.98 g,i 1.73 g 4.05 g 604 September 30, 2008 .63 (.63) k — b (.49) — — b — (.13) k 1.71 g 1.71 g 4.73 g 271 September 30, 2007 .47 .12 (.45) — — b — 1.74 g 1.74 g 3.62 g 253 Class M March 31, 2012** .13 (.08) (.37) (.31) — — * .55* .55* .97* 96* September 30, 2011 .42 .33 (.49) (1.00) — — b,l 1.08 1.08 2.92 496 September 30, 2010 .73 .57 (.71) (.05) — b — b,f 1.10 g,h 1.10 g 4.83 g 515 September 30, 2009 .58 1.82 (.59) — — b — b,j 1.47 g,i 1.22 g 4.48 g 604 September 30, 2008 .70 (.63) k (.55) — — b — .42 k 1.20 g 1.20 g 5.23 g 271 September 30, 2007 .54 .11 (.51) — — b — 1.24 g 1.24 g 4.12 g 253 Class R March 31, 2012** .13 (.08) (.37) (.31) — — * .56* .56* .94* 96* September 30, 2011 .42 .30 (.49) (1.00) — — b,l 1.09 1.09 2.95 496 September 30, 2010 .69 .55 (.71) (.05) — b — b,f 1.11 g,h 1.11 g 4.57 g 515 September 30, 2009 .59 1.76 (.59) — — b — b,j 1.48 g,i 1.23 g 4.54 g 604 September 30, 2008 .70 (.67) k (.55) — — b — .12 k 1.21 g 1.21 g 5.22 g 271 September 30, 2007 .54 .12 (.52) — — b — 1.24 g 1.24 g 4.12 g 253 Class Y March 31, 2012** .16 (.07) (.41) (.31) — — * .31* .31* 1.17* 96* September 30, 2011 .50 .30 (.56) (1.00) — — b,l .59 .59 3.47 496 September 30, 2010 .77 .55 (.79) (.05) — b — b,f .61 g,h .61 g 5.10 g 515 September 30, 2009 .65 1.78 (.65) — — b — b,j .98 g,i .73 g 4.99 g 604 September 30, 2008 .77 (.64) k (.62) — — b — .87 k .71 g .71 g 5.76 g 271 September 30, 2007 .60 .11 (.58) — — b — .74 g .74 g 4.62 g 253 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 54 55 Financial highlights (Continued) * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset arrangements (Note 2). e Portfolio turnover excludes TBA roll transactions. f Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Prudential Securities, Inc., which amounted to less than $0.01 per share outstanding as of March 30, 2010. g Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to September30, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets September 30, 2010 0.02% September 30, 2009 0.05 September 30, 2008 0.01 September 30, 2007 0.01 h Excludes the impact of a reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.06% of average net assets as of September 30, 2010. i Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.25% of average net assets as of September 30, 2009. j Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Bear, Stearns & Co., Inc. and Bear Stearns Securities Corp., which amounted to less than $0.01 per share outstanding as of May 21, 2009. k Reflects a non-recurring reimbursement from Putnam Management relating to the misidentification, in 2006, of the characteristics of certain securities in the fund’s portfolio, which amounted to $0.02 per share. l Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the SEC which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 8). The accompanying notes are an integral part of these financial statements. 56 Notes to financial statements 3/31/12 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Putnam U.S. Government Income Trust (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The investment objective of the fund is to seek as high a level of current income as Putnam Management believes is consistent with preservation of capital. The fund invests mainly in bonds and securitized debt instruments (such as mortgage-backed investments) that are obligations of the U.S. government, its agencies and instrumentalities and accordingly are backed by the full faith and credit of the United States (e.g., U.S. Treasury bonds and Ginnie Mae mortgage-backed bonds), or by only the credit of a federal agency or government-sponsored entity, (e.g., Fannie Mae and Freddie Mac mortgaged-backed bonds) and that have short-to long-term maturities. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from October 1, 2011 through March 31, 2012. Security valuation Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. 57 Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately $2,951,100,000 on purchased options contracts for the reporting period. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge interest rate risk and to gain exposure to interest rates. 58 The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Upfront payments are recorded as realized gains and losses at the closing of the contract. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $10,174,200,000 on interest rate swap contracts for the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events 59 of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $24,837,938 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $22,012,346 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $22,691,689. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. 60 A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The aggregate identified cost on a tax basis is $3,047,653,035, resulting in gross unrealized appreciation and depreciation of $45,877,097 and $29,928,787, respectively, or net unrealized appreciation of $15,948,310. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administration services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.550% of the first $5 billion, 0.500% of the next $5 billion, 0.450% of the next $10 billion, 0.400% of the next $10 billion, 0.350% of the next $50 billion, 0.330% of the next $50 billion, 0.320% of the next $100 billion and 0.315% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. 61 Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $2,342 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $1,233, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, and 0.50% of the average net assets attributable to classA, classC and classR shares, respectively. For classB shares, the annual payment rate will equal the weighted average of (i) 0.85% on the assets of Putnam Limited Duration Government Income Fund attributable to classB shares existing on November 9, 2007; and (ii)1.00% on all other net assets of Putnam U.S. Government Income Trust attributable to classB shares. For classM shares, the annual payment rate will equal the weighted average of (i) 0.40% on the net assets of Putnam Limited Duration Government Income Fund attributable to classM shares existing on November 9, 2007; and (ii) 0.50% on all other net assets of Putnam U.S. Government Income Trust attributable to classM shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $136,336 and $2,360 from the sale of classA and classM shares, respectively, and received $20,823 and $5,014 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.40% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $8,266 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $1,064,362,205 and $1,841,845,507, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $21,015,000 and $21,011,016, respectively. 62 Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option contract amounts premiums received Written options outstanding at the beginning of the reporting period $3,217,241,848 $147,445,186 Options opened 583,943,000 20,884,207 Options exercised (621,480,317) (18,405,739) Options expired (1,542,587,545) (81,559,996) Options closed — — Written options outstanding at the end of the reporting period $1,637,116,986 $68,363,658 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 3/31/12 Year ended 9/30/11 ClassA Shares Amount Shares Amount Shares sold 9,749,810 $135,248,476 17,979,021 $259,024,121 Shares issued in connection with reinvestment of distributions 4,010,499 55,276,012 8,007,346 113,493,052 13,760,309 190,524,488 25,986,367 372,517,173 Shares repurchased (12,818,975) (176,892,594) (22,478,003) (323,025,942) Net increase Six months ended 3/31/12 Year ended 9/30/11 ClassB Shares Amount Shares Amount Shares sold 534,622 $7,368,153 780,783 $11,271,764 Shares issued in connection with reinvestment of distributions 113,591 1,557,643 266,442 3,755,581 648,213 8,925,796 1,047,225 15,027,345 Shares repurchased (453,197) (6,247,833) (1,816,165) (26,031,802) Net increase (decrease) Six months ended 3/31/12 Year ended 9/30/11 ClassC Shares Amount Shares Amount Shares sold 2,736,695 $37,696,009 4,188,883 $60,443,258 Shares issued in connection with reinvestment of distributions 420,130 5,739,132 769,497 10,808,850 3,156,825 43,435,141 4,958,380 71,252,108 Shares repurchased (1,668,495) (22,853,806) (3,853,943) (54,798,830) Net increase 63 Six months ended 3/31/12 Year ended 9/30/11 ClassM Shares Amount Shares Amount Shares sold 102,658 $1,435,252 134,280 $1,963,370 Shares issued in connection with reinvestment of distributions 35,517 490,926 74,256 1,054,429 138,175 1,926,178 208,536 3,017,799 Shares repurchased (175,600) (2,430,938) (283,083) (4,079,378) Net decrease Six months ended 3/31/12 Year ended 9/30/11 ClassR Shares Amount Shares Amount Shares sold 728,554 $9,993,205 1,489,419 $21,211,024 Shares issued in connection with reinvestment of distributions 68,144 929,439 89,479 1,257,468 796,698 10,922,644 1,578,898 22,468,492 Shares repurchased (410,536) (5,643,221) (675,822) (9,593,944) Net increase Six months ended 3/31/12 Year ended 9/30/11 ClassY Shares Amount Shares Amount Shares sold 3,487,801 $47,937,159 6,253,519 $89,382,169 Shares issued in connection with reinvestment of distributions 188,933 2,580,522 245,727 3,460,719 3,676,734 50,517,681 6,499,246 92,842,888 Shares repurchased (1,647,443) (22,605,361) (5,366,715) (76,351,231) Net increase Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Investments, Receivables, Net Payables, assets— Net assets— Unrealized Unrealized appreciation/ appreciation/ Interest rate contracts (depreciation) $115,089,797* (depreciation) $87,444,242* Total * Includes cumulative appreciation of futures contracts as reported in The fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. 64 The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Interest rate contracts $(21,206,839) $1,886,858 $(140,090,174) $(159,410,155) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Interest rate contracts $71,819,614 $(2,362,609) $78,203,510 $147,660,515 Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $13,874 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $278,371,487 and $249,738,997, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $254,079 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $5,150 related to settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011–04 “Fair Value Measurements and Disclosures (Topic 820)— Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011–04 will not have a material impact on the fund’s financial statements. 65 In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. 66 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund The Putnam Fund for Growth and Income Absolute Return 300 Fund International Value Fund Absolute Return 500 Fund Multi-Cap Value Fund Absolute Return 700 Fund Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Balanced Portfolio. Retirement Income Fund Lifestyle 1 Prior to June 16, 2011, this fund was known as Dynamic Asset Allocation Putnam RetirementReady Maturity Fund. Conservative Fund Retirement Income Fund Lifestyle 2 Prior to November 30, 2011, this fund was known as Retirement Income Fund Lifestyle 3 Putnam Asset Allocation: Conservative Portfolio. Prior to June 16, 2011, this fund was known as Dynamic Asset Allocation Growth Fund Putnam Income Strategies Fund. Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Growth Portfolio. Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 68 Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Elizabeth T. Kennan Mark C. Trenchard Putnam Investment Kenneth R. Leibler Vice President and Management, LLC Robert E. Patterson BSA Compliance Officer One Post Office Square George Putnam, III Boston, MA 02109 Robert L. Reynolds Robert T. Burns W. Thomas Stephens Vice President and Investment Sub-Manager Chief Legal Officer Putnam Investments Limited Officers 57–59 St James’s Street Robert L. Reynolds James P. Pappas London, England SW1A 1LD President Vice President Marketing Services Jonathan S. Horwitz Judith Cohen Putnam Retail Management Executive Vice President, Vice President, Clerk and One Post Office Square Principal Executive Assistant Treasurer Boston, MA 02109 Officer, Treasurer and Compliance Liaison Michael Higgins Custodian Vice President, Senior Associate State Street Bank Steven D. Krichmar Treasurer and Assistant Clerk and Trust Company Vice President and Principal Financial Officer Nancy E. Florek Legal Counsel Vice President, Assistant Clerk, Ropes & Gray LLP Janet C. Smith Assistant Treasurer and Vice President, Assistant Proxy Manager Trustees Treasurer and Principal Jameson A. Baxter, Chair Accounting Officer Susan G. Malloy Ravi Akhoury Vice President and Barbara M. Baumann Robert R. Leveille Assistant Treasurer Charles B. Curtis Vice President and Robert J. Darretta Chief Compliance Officer John A. Hill Paul L. Joskow This report is for the information of shareholders of Putnam U.S. Government Income Trust. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam U.S. Government Income Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: May 29, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: May 29, 2012 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: May 29, 2012
